United States Court of Appeals
                     For the First Circuit


No. 19-1389

                        THOMAS FRANCHINI,

                      Plaintiff, Appellee,

                               v.

   INVESTOR'S BUSINESS DAILY, INC., d/b/a Investor's Business
                             Daily,

                      Defendant, Appellant,

                               and

  BANGOR PUBLISHING COMPANY, INC., d/b/a Bangor Daily News; MEG
 HASKELL; EDWARD MURPHY; GANNETT COMPANY, INC., d/b/a USA Today;
     DONOVAN SLACK; SALLY PIPES; MTM ACQUISITION, INC., d/b/a
                      Portland Press Herald,

                           Defendants.


                          ERRATA SHEET

     The opinion of this Court, issued on November 13, 2020, is
amended as follows:


     On page 5, line 16 replace the word "are" with "a" before the
phrase "foreword by Milton Friedman."